Exhibit 10.25



GREEN STAR ANNOUNCES RECORD DATE FOR DIVIDEND



SAN DIEGO, January 28, 2010/ -- Green Star Alternative Energy, Inc. (Pink
Sheets: GSAE) announced today that the Company's Board of Directors has set
January 29, 2010 as the Record Date for the planned stock dividend that was
previously announced. The dividend is to be paid to the Company's stockholders
of record on the record date.



The stock dividend is equal to three additional shares of the Company's Common
Stock for every four shares of the Company's Common Stock outstanding. The
Company's stockholders will need to surrender the stock certificate they
currently hold representing the existing (old) shares to obtain the new stock
certificate representing the new shares.



In announcing the stock dividend, the Company's Board of Directors noted that
the dividend was subject to approval by the Financial Industry Regulatory
Authority (FINRA) which has now been obtained.



About GSAE

Green Star Alternative Energy is an environmentally conscious, renewable energy
company working to develop more than 300 MW (megawatts) of clean electricity
through wind energy. The corporate revenue model is two-fold: the use of a
renewable resource allows not only for the creation of environmentally friendly
energy, but the granting of carbon (greenhouse gas) emission credits which may
be traded and sold. Green Star is pursuing a significant opportunity to provide
clean energy to the growing Republic of Serbia and neighbouring European
countries. Through a joint venture with key wind farm and power trading company
Notos, Green Star will become the nation's first developer of wind power. GSAE
is focused on green technology and sustainable energy programs like wind
turbines, hydro electric power generation, and other renewable electricity
models.



FORWARD-LOOKING STATEMENTS

This press release contains 'forward-looking statements'. These are statements
concerning plans, objectives, goals, strategies, expectations, estimates,
intentions, projections, developments, future events, or performance, underlying
(expressed or implied) assumptions and other statements that are other than
historical facts. In some cases forward-looking statements can be identified by
the use of forward-looking words such as 'believes,' 'expects,' 'may,' 'will,'
'should,' or 'anticipates,' 'estimates,' or the negative of these words or other
variations of these words or comparable words, or by discussions of plans or
strategy that involve risks and uncertainties. Management wishes to caution the
reader that these forward-looking statements, including, but not limited to,
statements regarding the Company's plans, goals the estimates and assumptions,
and the business strategy of the Company and other matters that are not
historical facts are only predictions. No assurances can be given that such
predictions and the estimates regarding mineral reserves, success of mining
plans, or other projections will prove correct or that the anticipated future
results will be achieved. Actual events or results may differ materially.
Forward-looking statements should be read in light of the cautionary statements
and risks that include, but are not limited to, the risks associated with a
small company, the intense competition the company faces from others, and
technological changes. Any one or more of these or other risks could cause
actual results to differ materially from the future results indicated,
expressed, or implied in such forward-looking statements.

Contact:

Green Star Alternative Energy, Inc.
Jesse De Castro, CFO
866-955-GSAE (4723)
info@greenstarae.com